Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of at least the following:
In figures 1-28, the characters and lines of the drawings are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Numerous lines and bodies exhibit a random dot pattern around the line and/or outside the body which appears to be an artifact of scanning and reduction to a lossy data format. See 37 CFR 1.84(l).
In figures 10 and 14-28 the use of fully black shading should be avoided. See 37 CFR 1.84(m).
In figures 3, 4, 5, 7, 9-28, it is preferable that the shading of the various surfaces be done with spaced lines rather than a solid fill which appears to have been passed through a half-tone filter.
The drawings fail to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 26.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings, figures 14-26 should be separately mentioned.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moats (US 3,181,891). Moats teaches a trailer leveling arrangement including a post (24) constructed to be pivotally connected (through 21) to a support structure of a trailer (14 at 18), a rack having a plurality of teeth (31) formed along at least a portion of the post, a tube (22) constructed to slidably engage with the post, a pawl (32) pvotably connected (at 34) to the tube and oriented to cooperate with the rack and rack teeth to selectively prohibit longitudinal translation of the tube in an overlapping direction relative to the post when the pawl is engaged with the rack, further comprising a shoe (28) pivotably connected to a free end of the post to engage a support surface when deployed (figure 2), a saddle portion (40) connected to the support structure and positioned between the support structure and the post; further comprising a catch (45, 50, 51) supported by the post (at 46) and operative to selectively interfere with the rotation of the post relative to the saddle, all the elements described being present in a constructed embodiment of the arrangement, and resultantly understood to have been “provided” otherwise they would not be present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2, 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moats (cited above). The reference to Moats is discussed in detail above. 
As regards claim 2, initially Moats teaches a shoe (28) pivotably connected to the post rather than to the tube (i.e., in Moats, the tube is connected to the structure and the post is connected to the shoe). The reversal of taught parts where such a reversal does not compromise the operation of the device including the elements is well held to be within the skill level of the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to reverse the relative locations of the post and tube as initially taught by Moats (a) in that the arrangement would remain functional and (b) for the purpose of relocating the manually operated lever and cam disc for manual changing of the assembly height to a higher location on the assembly (e.g., spaced further from the ground), resultantly allowing easier access for a user needing to operate the lever. 
As regards claims 16-20 in general, initially the reference to Moats teaches the providing of the elements which constitute the arrangement are defined and provided in order to actually form the arrangement, however to the extent that the reference may not specifically refer to the method steps of defining and providing the elements, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to define and provide the elements of the leveling arrangement as taught by Moats for the purpose of ensuring that the arrangement which results includes all the elements as described by the reference.
As regards claim 7, 19, and 20, the reference to Moats teaches a single leveling element, rather than a plurality of leveling elements independently operable. It is well held to be within the skill level of the ordinary practitioner to duplicate of multiply already-taught parts for the purpose of enhancing or multiplying the functional effect of the part[s], and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a trailer with a plurality of leveling 
As regards claim 18, the reference to Moats does not specifically refer to the use of a tool for operating each of the plurality of catches to control rotation of the assembly, however it is commonly understood in mechanical arts to employ a tool to operate a latch or other engagement interface with a tool which can enhance a user’s grip on the engageable portion or to provide an impact in order to move an engageable portion which has not been moved in a lengthy time period. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to prove a tool usable by the user to operate the catches such as one or more of a grip enhancing tool and/or an impact tool, improving the ability of the user to operate the catches under the condition that they have not been operated in a period of time and/or have accumulated dirt, mud or other debris associated with the environment in which the arrangement is being used.
Allowable Subject Matter
Claims 5, 6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zega, Travis, Schubert et al. and Hyslop teach pivoting jack devices with a ground-engaging foot; Elizondo and Bennett teach pivotal jack devices which can accommodate varying heights and are operable by a tool; Farrington teaches a jack with a ratchet and pawl mechanism; Miller teaches a tool element for operating a jack.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.


	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616